DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 5-11, 13-19, and 21-23 are allowed. The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Rai et al. (USPAPN 2012/0289825) discloses a system for constructing fluoroscopic-based three-dimensional volumetric data of a target area within a patient (see para [35], constructing a fused 3D image of a lung in a patient), comprising:
a structure of markers, wherein a sequence of 2D fluoroscopic images of the target area and of the structure of markers is acquired via a fluoroscopic imaging device (see para [35] and [41], capturing fluoroscopic images of a lung and markers in a patient with a fluoroscopy camera);
a locating system indicating a location of a medical device within the patient (see para [69] and [71], a medical device marker indicating a location of the medical device inside the patient); and
a computing device (see fig 1, a computer 50) configured to:
estimate a pose of the fluoroscopic imaging device for each image of a plurality of images of the sequence of 2D fluoroscopic images based on detecting a projection of the structure of markers as a whole on each image of the plurality of images (see para 
construct fluoroscopic-based three-dimensional volumetric data of the target area from the plurality of images of the sequence of 2D fluoroscopic images and the estimated poses of the fluoroscopic imaging device (see para [51], [71], and [79], creating a fused 3D image of the lung and the medical device for display based on the tracked pose of the fluoroscopy camera);
cause a display to display the medical device and a 3D rendering of the target area (see para [51], [71], and [79], creating a fused 3D image of the lung and the medical device for display); and
register the locating system to the 3D rendering (see para [71], wherein the surgical device marker identified in 2D fluoroscopic image is converted to have 3D coordinates for creating the fused 3D image).
However, Rai does not disclose correct the display of the location of the medical device with respect to a target by updating the registering of the locating system to the 3D rendering. Similar reasons apply to claims 9 and 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO JIN PARK whose telephone number is (571)270-3569. The examiner can normally be reached M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VU LE can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Soo Jin Park/Primary Examiner, Art Unit 2668